Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 and 6-20 are allowable. The restriction requirement among species 1-3, as set forth in the Office action mailed November 04, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to the procedures set forth in MPEP § 821.04(a).
The restriction requirement is hereby withdrawn in view of the examiner’s proposed amendment and as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Roger Knapp on 02/12/2021.

Cancel claim 5.

Replace independent claim 1 with the following:
1. 	(Currently Amended)	A structure comprising:            a first dielectric layer over a substrate;            a first conductive feature in the first dielectric layer;            a second dielectric layer over the first dielectric layer and the first conductive feature; and            a second conductive feature in the second dielectric layer and contacting the first conductive feature, the second conductive feature comprising:                  a barrier layer along a sidewall of the second dielectric layer and on a surface of the first conductive feature, the barrier layer having a first thickness at the sidewall of the second dielectric layer, the barrier layer having a second thickness at the surface of the first conductive feature, the first thickness being greater than the second thickness, wherein the barrier layer includes a first layer proximate to the sidewall of the second dielectric layer and a second layer distal from the sidewall of the second dielectric layer, a concentration of carbon of the first layer being greater than a concentration of carbon of the second layer, a density of the second layer being greater than a density of the first layer; and                  a conductive fill material on the barrier layer.

Replace dependent claim 6 with the following:
layer has a concentration of carbon in a range from 1 atomic percent to 5 atomic percent;            the second layer has a concentration of carbon in a range from 1 atomic percent to 3 atomic percent;            the first layer has a density in a range from 10.5 g/cm3 to 11.5 g/cm3; and            the second layer has a density in a range from 11.5 g/cm3 to 12.5 g/cm3.
Replace independent claim 8 with the following:
8. 	(Currently Amended)	A structure comprising:            a first dielectric layer over a substrate;            a first conductive feature in the first dielectric layer;            a second dielectric layer over the first dielectric layer and the first conductive feature; and            a second conductive feature in the second dielectric layer and contacting the first conductive feature, the second conductive feature comprising:                  a barrier layer along a sidewall of the second dielectric layer and on a surface of the first conductive feature, the barrier layer having a first thickness at the sidewall of the second dielectric layer, the barrier layer having a second thickness at the surface of the first conductive feature, the first thickness being greater than the second thickness, the barrier layer comprising a first sub-layer and a second sub-layer over the first sub-layer, the first sub-layer being interposed between the second sub-layer and the second dielectric layer, the first sub-layer being a first 

Replace independent claim 16 with the following:
16. 	(Currently Amended)	A structure comprising:            a first dielectric layer over a substrate;            a first conductive feature in the first dielectric layer;            a second dielectric layer over the first dielectric layer and the first conductive feature; and            a second conductive feature in the second dielectric layer and contacting the first conductive feature, the second conductive feature comprising:                  a barrier layer along a sidewall of the second dielectric layer and on a surface of the first conductive feature, the barrier layer having a first thickness at the sidewall of the second dielectric layer, the barrier layer having a second thickness at the surface of the first conductive feature, the first thickness being greater than the second thickness, the barrier layer comprising a plurality of sub-layers, each of the plurality of sub-layers comprising a first metal material and carbon, wherein a concentration of carbon in each of the plurality of sub-layers decreases from any of [[as]] the plurality of sub-layers closer to the second dielectric layer; and                  a conductive fill material over the plurality of sub-layers.
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to the first thickness being greater than the second thickness, wherein the barrier layer includes a first layer proximate to the sidewall of the second dielectric layer and a second layer distal from the sidewall of the second dielectric layer, a concentration of carbon of the first layer being greater than a concentration of carbon of the second layer, a density of the second layer being greater than a density of the first layer.
With respect to independent claim 8, there is no teaching, suggestion, or motivation for combination in the prior art to the first thickness being greater than the second thickness, the barrier layer comprising a first sub-layer and a second sub-layer over the first sub-layer, the first sub-layer being interposed between the second sub-layer and the second dielectric layer, the first sub-layer being a first metal material having a first carbon concentration, the second sub-layer being the first metal material having a second carbon concentration, the first carbon concentration being greater than the second carbon concentration.
With respect to independent claim 16, there is no teaching, suggestion, or motivation for combination in the prior art to the first thickness being greater than the second thickness, the barrier layer comprising a plurality of sub-layers, each of the plurality of sub-layers comprising a first metal material and carbon, wherein a concentration of carbon in each of the plurality of sub-layers decreases from any of the plurality of sub-layers closer to the second dielectric layer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ikegawa et al. (US Pub # 2017/0278698), Yang et al. (US Pub # 2007/0259519), Basceri et al. (US Pat # 6,812,110), Matsui et al. (US Pub # 2002/0030210), Lin et al. (US Pub # 2015/0228605), Lee et al. (US Pub # 2015/0102461), Yu et al. (US Pub # 2014/0175652), Chen et al. (US Pat # 9,224,686), Duong et al. (US Pat # 9,123,785), Grunow et al. (US Pat # 7,037,837), Aggarwal et al. (US Pub # 2005/0206000), Edelstein et al. (US Pub # 7,928,569), Ikeda et al. (US Pat # 7,663,239), Chen (US Pub # 2009/0115061) and Usami et al. (US Pub # 2004/0155342).
None of the prior arts made of record teach the allowable subject matter taken in combination with all other limitations of each respective independent claims 1, 8 and 16. Dependent claims inherit the above allowable subject matter and are similarly allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896